Citation Nr: 0712922	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  00-20 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service apparently extended 
from October 1966 to October 1969.

This matter apparently comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  A July 2002 RO rating decision 
granted an increased disability rating of 40 percent for the 
veteran's low back disorder effective back to December 1999, 
which appears to be the date of his claim for an increased 
rating. 

In August 2001, a hearing was held before a Veterans Law 
Judge who is no longer employed by the Board.  The veteran 
was informed of this in a letter dated February 2007 and 
given the opportunity to request a new hearing.  The veteran 
has not replied indicating another hearing is desired.  A 
copy of the transcript of the 2001 hearing is of record.

The case has previously been before the Board.  For reasons 
explained below, it requires remand.  The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Based on the information in the record as it presently stands 
before the Board, along with some internal tracking records, 
we are able to ascertain that service connection has been in 
effect for the veteran's low back disability at a 20 percent 
disability rating effective since 1992.  In December 1999, he 
apparently filed a claim for an increased rating.  This was 
denied and the veteran perfected an appeal as documented by a 
VA Form 9 dated August 2000.  In a July 2002 rating decision, 
the RO granted an increased rating of 40 percent for the 
service-connected low back disability, effective back to 
December 1999.  

In approximately January 2003, the Board undertook additional 
development of the veteran's claim for an increased rating by 
an internal development procedure which was permitted at that 
time.  Subsequently, internal Board development is no longer 
permitted and such development is required to be undertaken 
by either the AMC or the RO as the result from a remand by 
the Board.  A March 2003 development letter from the Board to 
the veteran is of record along with the veteran's April 2003 
response.  

Beginning in April 2003, the claims file appears to have been 
misplaced.  The veteran's claims file should be at least 
three volumes.  Unfortunately, only volumes one and three are 
present at the Board.  Volume number two is missing, and has 
been missing since the file was transferred to various 
locations in 2003 to undertake the development of the 
veteran's claim noted above.  An extensive search has been 
undertaken, and the Board is unable to locate volume number 
two.  It is missing, and the Board believes it will never be 
retrieved.  Also, this loss, and the resulting search has 
delayed adjudication of the veteran's claim from 2003 to the 
present.  The Board acknowledges that this is unacceptable 
and apologizes to the veteran.  

Based on the information in volumes one and three, the Board 
notes that the veteran's original service medical records are 
complete and of record in volume one.  Volume three also 
contains all evidence and adjudicative actions from August 
2000 to the present.  The Board's best estimate of what was 
in volume two, and thus missing from the record, is the 
veteran's claim for increased rating and the subsequent 
appeal action up to the substantive appeal which is of record 
in volume three.  The actual documentation and verification 
of the veteran's service also appears to have been in the 
missing volume.  

Even though volume number two of the claims file is missing, 
this has fairly little impact on the issue on appeal since it 
involves a claim for an increased rating for his service-
connected low back disability.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Because of the length of time at issue, another VA 
examination of the veteran is warranted.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

In his April 2003 letter, the veteran indicated that he was 
only treated for his back disability at VA medical 
facilities.  His current treatment records should be 
obtained.  Records generated by VA are constructively 
included within the record.  If records of VA treatment are 
material to the issue on appeal and are not included within 
the claims folder, a remand is necessary to acquire such VA 
records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

During the course of this appeal the regulations for rating 
disabilities of the spine were revised effective September 
23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  
The veteran's claim for an increased rating has not been 
adjudicated under the new rating criteria.  This must be 
done.  

Finally, the appeal has been pending since 1999.  There have 
been changes in the law with respect to notice and duty to 
assist provisions during this time.  The veteran has not been 
provided a letter which met the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
The Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  Since no notice letter has been 
provided in this case, VA is now required to provide such 
notice to the claimant.  See VBA Fast Letter (06-04) (March 
14, 2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC and the RO are directed to 
make one last search for volume two of 
this claims file.  If the missing 
volume is not found, then document that 
an attempt has been made to find it.  

2.  The AMC should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 and the 
Court's holding in Dingess/Hartman, 
supra.  See VBA Fast Letter (06-04).  
Specifically, provide the veteran with 
notice as to the criteria required for an 
increased rating for his back disability.

3.  Contact the veteran and request 
that he submit a copy of his discharge 
papers, DD 214, so that they may be 
made a part of the record.  Ensure that 
this verification of service is placed 
in the claims file.  

4.  If the veteran does not have a copy 
of his DD 214, then verify his service 
with the National Personnel Records 
Center (NPRC) and request a copy of the 
DD 214 if available.  Document the 
verification of the veteran's service 
in the claims file.  

5.  Obtain complete copies of the 
veteran's medical treatment records from 
VA Medical Center (VAMC) Birmingham and 
VAMC Tuscaloosa for the period of time 
from May 2002 to the present.  All 
information obtained should be made part 
of the file.  

6.  The veteran should be scheduled for 
an examination to obtain medical 
information sufficient to rate his of his 
service-connected low back disorder 
(characterized as chronic lumbar syndrome 
with degenerative changes).  The 
examination should be conducted pursuant 
to the latest guidelines for back 
disorders.  All necessary tests should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should indicate whether or not the 
service-connected low back disability 
involves intervertebral disc syndrome; if 
it does, all findings necessary for 
rating intervertebral disc syndrome under 
the new diagnostic criteria of Diagnostic 
Code 5243 should be provided.  If the 
examiner determines that a separate 
neurologic examination is necessary to 
provide the complete medical evidence 
necessary to rate the veteran's service-
connected back disability, then the 
appropriate examination should be 
ordered.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.

7.  Following the above, readjudicate 
the veteran's claim for a disability 
rating in excess of 40 percent for his 
low back disorder.  Specifically, 
adjudicate the claim under the current 
rating criteria for rating spine 
disabilities.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2006).  
If any benefit on appeal remains 
denied, a Supplemental Statement of the 
Case should be issued and include the 
regulations providing the current 
rating criteria for rating spine 
disabilities.  The veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


